UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: February 29, 2012 Date of reporting period:August 31, 2011 Item 1. Reports to Stockholders. Semi-Annual Report August 31, 2011 TWM GLOBAL EQUITY INCOME FUND Institutional Class Shares (Trading Symbol: TWMLX) Investor Class Shares (Trading Symbol: TWMVX) Investment Adviser Tiedemann Wealth Management, LLC 520 Madison Avenue 26th Floor New York, New York 10022 1-855-TWM-FUND (1-855-896-3863) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 5 INVESTMENT HIGHLIGHTS 7 SCHEDULE OF INVESTMENTS 10 STATEMENT OF ASSETS AND LIABILITIES 15 STATEMENT OF OPERATIONS 16 STATEMENT OF CHANGES IN NET ASSETS 17 FINANCIAL HIGHLIGHTS 18 NOTES TO FINANCIAL STATEMENTS 20 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 28 NOTICE OF PRIVACY POLICY & PRACTICES 32 ADDITIONAL INFORMATION 33 Dear Shareholders: An acknowledgement of the true state of the world’s economy and financial system finally caught up with the financial markets in the beginning of the third quarter.Major unresolved issues—including sovereign debt problems and banking system woes in Europe, a slowing of the Chinese economy and the U.S. debt ceiling—prompted uneasiness as the markets came to grips with reality.Meanwhile, as the Federal Reserve began to wind down its quantitative easing program, commonly referred to as QE2, signs of slowing U.S. economic growth emerged causing significant volatility across all markets. Due to these macro-economic headwinds, we believe equity investing will be challenging over the next few years during what we expect will be a slow and uneven global economic recovery. In such a volatile market environment, we believe investors should focus their equity investments on a portfolio of large-capitalization, globally diversified companies with a consistent track record of issuing regular dividends. Making regular dividend payments is a long-term commitment for companies, particularly since the investment community tends to punish dividend cuts severely. Companies that have paid consistent dividends for over 10-15 years have been more likely to have strong balance sheets, stable cash flows and less cyclical businesses. In our opinion, companies that maintained or increased their dividends during the 2007-2009 credit crisis had particularly robust business models and had strong management teams with expertise in allocating capital. These are the types of businesses that TWM Global Equity Income Fund (the “Fund”) seeks to invest in. For the first five months of the Fund’s operations through August 31, 2011, the Fund’s Institutional Share Class had a total return of -3.8% outperforming the MSCI World Index (the “Index”) by +4.5%, which had a total return of -8.3% for the same period. The Fund’s overweight to U.S. equities and underweight to European equities, relative to the benchmark, contributed modestly to the Fund’s relativeoutperformance. The Fund’s primary source of relative outperformance was fromsecurity selection within the Industrials, Healthcare, Consumer Cyclicals and Financial Services sectors. The Fund’s covered call option program was a positive contributor to overall performance. The top contributor to the Fund’s performance was Canon, Inc., a company that designs, manufactures, and distributes an extensive range of consumer and electronic products including copiers, cameras, and printers. The company is based in Japan, but 80% of its revenues are derived from non-Japanese markets. The largest detractor to the Fund’s performance was Johnson Controls, Inc., a company with three business lines: a building efficiency group that provides controls and services for HVAC systems; an automotive group that primarily sells interior products; and a power solutions group that makes batteries for vehicles and other applications. As of August 31, 2011, the Fund was invested in a portfolio of 60 companies located in developed markets with market capitalizations in excess of $8 Billion (USD). There has been no company turnover nor any company dividend cuts since the Fund’s inception. As of August 31, 2011, covered calls were written against 57% of the Fund’s assets and has ranged from 56%-59% since the Fund’s inception on March 31, 2011. Thank you for investing with us and for your continued confidence. Very truly yours, Tiedemann Wealth Management, LLC 3 Disclosure Statement Past performance is not a guarantee of future results. The information provided herein represents the opinion of the fund manager and is not intended to be a forecast of future events or a guarantee of future results. Diversification does not assure a profit or protect against loss in a declining market. Must be preceded or accompanied by a prospectus. Mutual fund investing involves risk.Principal loss is possible.The Fund invests in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods. The Fund is non-diversified, meaning it may concentrate its assets in fewer individual holdings than a diversified fund.Therefore, the Fund is more exposed to individual stock volatility than a diversified fund.The Fund may also use options and future contracts, which have the risks of unlimited losses of the underlying holdings due to unanticipated market movements and failure to correctly predict the direction of security prices, interest rates and currency exchange rates.The investment in options is not suitable for all investors. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.As of May 30, 2011, the MSCI World Index consisted of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. The TWM Global Equity Income Fund is distributed by Quasar Distributors, LLC. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security.For a complete list of fund holdings, please refer to the Schedule of Investments in this report. 4 TWM GLOBAL EQUITY INCOME FUND Expense Example (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, including redemption fees and (2) ongoing costs, including management fees, distribution fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (March 31, 2011 - August 31, 2011) for the Institutional Class shares and (May 31, 2011 - August 31, 2011) for the Investor Class shares. Actual Expenses The first line of the following table provides information about actual account values and actual expenses. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Fund within ninety days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of ETFs or other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example. The example includes, but is not limited to, management fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 5 TWM GLOBAL EQUITY INCOME FUND Expense Example (Continued) (Unaudited) Institutional Class Expenses Paid Beginning Ending During Period Account Value Account Value March 31, 2011 - March 31, 2011 August 31, 2011 August 31, 2011* Actual $ 962.00 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.40%, multiplied by the average account value over the period, multiplied by 154/366 (to reflect the period from March 31, 2011 through August 31, 2011). Investor Class Expenses Paid Beginning Ending During Period Account Value Account Value May 31, 2011 - May 31, 2011 August 31, 2011 August 31, 2011* Actual $ 926.70 Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.75%, multiplied by the average account value over the period, multiplied by 92/366 (to reflect the period from May 31, 2011 through August 31, 2011). 6 TWM GLOBAL EQUITY INCOME FUND Investment Highlights (Unaudited) The Fund’s investment objective is long-term capital appreciation and income. The Fund seeks to achieve it’s investment objective by investing primarily in a portfolio of common stocks and equity call option securities of issuers in developed markets throughout the world, including the United States.The Fund will generally invest at least 80% of its net assets (including any borrowings for investment purposes) in equity securities of companies with large market capitalizations.Under normal market conditions, the Fund generally invests in securities of issuers from at least three different countries (including the United States), with at least 40% of the Fund’s net assets invested in foreign securities. The Fund’s allocation of portfolio assets as of August 31, 2011 is shown below. Allocation of Portfolio Assets (% of Investments) 7 TWM GLOBAL EQUITY INCOME FUND Investment Highlights (Continued) (Unaudited) Total Returns as of August 31, 2011 Since Inception (3/31/11) Institutional Class Shares (3.80)% MSCI World Index (8.30)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.As of May 30, 2011, the MSCI World Index consisted of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $500,000 Investment *Inception Date 8 TWM GLOBAL EQUITY INCOME FUND Investment Highlights (Continued) (Unaudited) Total Returns as of August 31, 2011 Since Inception (5/31/11) Investor Class Shares (7.33)% MSCI World Index (10.18)% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-855-TWM-FUND (1-855-896-3863). The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following graph illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The graph does not reflect any future performance. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of the developed markets.As of May 30, 2011, the MSCI World Index consisted of the following 24 developed market country indices: Australia, Austria, Belgium, Canada, Denmark, Finland, France, Germany, Greece, Hong Kong, Ireland, Israel, Italy, Japan, Netherlands, New Zealand, Norway, Portugal, Singapore, Spain, Sweden, Switzerland, the United Kingdom, and the United States. One cannot invest directly in an index. Growth of $25,000 Investment *Inception Date 9 TWM GLOBAL EQUITY INCOME FUND Schedule of Investments August 31, 2011 (Unaudited) Shares Value COMMON STOCKS 95.21% Aerospace & Defense 8.73% BAE Systems PLC (b) $ General Dynamics Corp. Honeywell International, Inc. United Technologies Corp. Air Freight & Logistics 0.41% Expeditors International of Washington, Inc. Auto Components 1.40% Johnson Controls, Inc. Beverages 5.41% Coca-Cola Co. Capital Markets 2.08% Charles Schwab Corp. Franklin Resources, Inc. Northern Trust Corp. T Rowe Price Group, Inc. Chemicals 8.64% Air Liquide SA (b)(c) Air Products & Chemicals, Inc. Ecolab, Inc. Linde AG (b)(c) PPG Industries, Inc. Praxair, Inc. Shin-Etsu Chemical Co Ltd. (b) Commercial Banks 2.46% Hang Seng Bank Ltd. (b) Standard Chartered PLC (b)(c) Electric Utilities 0.76% Power Assets Holdings Ltd. (b) Electrical Equipment 1.80% Emerson Electric Co. Food Products 5.24% Nestle SA (b)(c) Gas Utilities 0.55% Hong Kong & China Gas Co Ltd. (b) Health Care Equipment & Supplies 0.59% Cie Generale d’Optique Essilor International SA (b) The accompanying notes are an integral part of these financial statements. 10 TWM GLOBAL EQUITY INCOME FUND Schedule of Investments (Continued) August 31, 2011 (Unaudited) Shares Value Insurance 10.96% ACE Ltd. (b) $ Aflac, Inc. Chubb Corp. Muenchener Rueckversicherungs AG (b) QBE Insurance Group Ltd. (b) IT Services 1.66% Automatic Data Processing, Inc. Paychex, Inc. Machinery 2.78% Dover Corp. Illinois Tool Works, Inc. Parker Hannifin Corp. Stanley Black & Decker, Inc. Media 3.63% Mcgraw-Hill Cos, Inc. Omnicom Group, Inc. Pearson PLC (b) WPP PLC (b) Multi-Utilities 1.62% Consolidated Edison, Inc. Office Electronics 4.10% Canon, Inc. (b)(c) Oil, Gas & Consumable Fuels 6.04% Chevron Corp. Imperial Oil Ltd. (a)(b) Pharmaceuticals 11.52% Eli Lilly & Co. Johnson & Johnson Takeda Pharmaceutical Co Ltd. (b)(c) Real Estate Management & Development 2.29% Cheung Kong Holdings Ltd. (b) Hang Lung Properties Ltd. (b) Sun Hung Kai Properties Ltd. (b) Semiconductors & Semiconductor Equipment 4.83% Intel Corp. The accompanying notes are an integral part of these financial statements. 11 TWM GLOBAL EQUITY INCOME FUND Schedule of Investments (Continued) August 31, 2011 (Unaudited) Shares Value Software 1.44% SAP AG (b)(c) $ Specialty Retail 2.53% Hennes & Mauritz AB (b) TJX Cos, Inc. Textiles, Apparel & Luxury Goods 3.74% Hermes International (b) LVMH Moet Hennessy Louis Vuitton SA (b)(c) NIKE, Inc. TOTAL COMMON STOCKS (Cost $252,031,844) REAL ESTATE INVESTMENT TRUSTS 2.01% AvalonBay Communities, Inc. HCP, Inc. Public Storage TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $4,747,500) Principal Amount SHORT TERM INVESTMENTS 2.76% Money Market Funds 2.76% STIT-Treasury Portfolio 0.020%, (d) $ TOTAL SHORT TERM INVESTMENTS (Cost $6,942,581) Total Investments(Cost $263,721,925) 99.98% Other Assets in Excess of Liabilities 0.02% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign Issued Security. (c) All or a portion of this security is pledged as collateral for written options. (d) Variable rate security; the rate shown represents the rate at August 31, 2011. The Schedule of Investments incorporates the Global Industry Classification Standard (GICS®).GICS was developed by and/or is the exclusive property of MSCI, Inc. (“MSCI”) and Standard & Poors Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by Smead Capital Management, Inc. The accompanying notes are an integral part of these financial statements. 12 TWM GLOBAL EQUITY INCOME FUND Schedule of Options Written August 31, 2011 (Unaudited) Contracts Value CALL OPTIONS ACE Ltd. Expiration: November, 2011, Exercise Price: $67.50 $ Aflac, Inc. Expiration: November, 2011, Exercise Price: $41.00 Air Liquide SA Expiration: September, 2011, Exercise Price: $100.00 Air Products & Chemicals, Inc. Expiration: September, 2011, Exercise Price: $105.00 Canon, Inc. Expiration: September, 2011, Exercise Price: $4,000.00 Chevron Corp. Expiration: September, 2011, Exercise Price: $105.00 Chevron Corp. Expiration: October, 2011, Exercise Price: $105.00 Chubb Corp. Expiration: October, 2011, Exercise Price: $65.00 Coca-Cola Co. Expiration: November, 2011, Exercise Price: $72.50 Consolidated Edison, Inc. Expiration: November, 2011, Exercise Price: $60.00 Emerson Electric Co. Expiration: September, 2011, Exercise Price: $57.50 General Dynamics Corp. Expiration: November, 2011, Exercise Price: $65.00 Honeywell International, Inc. Expiration: September, 2011, Exercise Price: $60.00 Illinois Tool Works, Inc. Expiration: September, 2011, Exercise Price: $62.50 Intel Corp. Expiration: October, 2011, Exercise Price: $24.00 iShares MSCI EAFE Index Fund Expiration: September, 2011, Exercise Price: $56.00 Johnson Controls, Inc. Expiration: October, 2011, Exercise Price: $44.00 Johnson & Johnson Expiration: October, 2011, Exercise Price: $67.50 Johnson & Johnson Expiration: October, 2011, Exercise Price: $70.00 Eli Lilly & Co. Expiration: October, 2011, Exercise Price: $40.00 Linde AG Expiration: September, 2011, Exercise Price: $130.00 The accompanying notes are an integral part of these financial statements. 13 TWM GLOBAL EQUITY INCOME FUND Schedule of Options Written (Continued) August 31, 2011 (Unaudited) Contracts Value LVMH Moet Hennessy Louis Vuitton SA Expiration: October, 2011, Exercise Price: $140.00 $ Nestle SA Expiration: October, 2011, Exercise Price: $54.00 Nestle SA Expiration: September, 2011, Exercise Price: $56.00 NIKE, Inc. Expiration: October, 2011, Exercise Price: $97.50 Omnicom Group, Inc. Expiration: October, 2011, Exercise Price: $55.00 Praxair, Inc. Expiration: October, 2011, Exercise Price: $115.00 SAP AG Expiration: September, 2011, Exercise Price: $45.00 Standard Chartered PLC Expiration: September, 2011, Exercise Price: $1,700.00 Takeda Pharmaceutical Co Ltd. Expiration: September, 2011, Exercise Price: $4,000.00 TJX Cos, Inc. Expiration: October, 2011, Exercise Price: $60.00 United Technologies Corp. Expiration: November, 2011, Exercise Price: $75.00 Total Options Written(Premiums received $2,122,557) $ Schedule of Open Futures Contracts August 31, 2011 (Unaudited) Number Unrealized of Contracts Settlement Appreciation/ Description Purchased Month (Depreciation) Mini MSCI EAFE 49 September-11 $ S&P 500 Emini 62 September-11 Total Futures Contracts Purchased $ The accompanying notes are an integral part of these financial statements. 14 TWM GLOBAL EQUITY INCOME FUND Statement of Assets and Liabilities August 31, 2011 (Unaudited) Assets Investments, at value (cost $263,721,925) $ Foreign currencies, at value (cost $123,087) Deposit for futures at broker Dividends and interest receivable(1) Other assets Total Assets Liabilities Written options, at value (premium received $2,122,557) Payable to affiliates Payable to Advisor Accrued expenses and other liabilities Total Liabilities Net Assets $ Net Assets Consist Of: Paid-in capital $ Accumulated net investment income Accumulated net realized loss ) Net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation Futures contracts Options contracts Net Assets $ Institutional Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) Net asset value, redemption price and offering price per share(2) $ Investor Class Shares Net Assets Shares of beneficial interest outstanding (unlimited number of shares authorized, $0.001 par value) 96 Net asset value, redemption price and offering price per share(2) $ Net of $28,979 in dividend withholding tax payable. If applicable, redemption price per share may be reduced by a redemption fee. The accompanying notes are an integral part of these financial statements. 15 TWM GLOBAL EQUITY INCOME FUND Statement of Operations For the Period Ended August 31, 2011(1) (Unaudited) Investment Income Dividend income(2) $ Interest income Total Investment Income Expenses Advisory fees Administration fees Transfer agent fees and expenses Federal and state registration fees Custody fees Audit and tax fees Legal fees Reports to shareholders Chief Compliance Officer fees and expenses Trustees’ fees and related expenses Other expenses Total Expenses Net Investment Income Realized and Unrealized Gain (Loss) on Investments Net realized gain (loss) from: Investments Foreign currency translation ) Option contracts expired or closed Futures contracts closed ) Change in net unrealized appreciation (depreciation) on: Investments ) Foreign currency translation Futures contracts Options contracts Net Realized and Unrealized Gain on Investments ) Net Decrease in Net Assets from Operations $ ) The Institutional Class shares commenced operations on March 31, 2011, and the Investor Class shares commenced operations on May 31, 2011. Net of $223,322 in foreign withholding taxes. The accompanying notes are an integral part of these financial statements. 16 TWM GLOBAL EQUITY INCOME FUND Statement of Changes in Net Assets ­ Period Ended August 31, 2011(1) (Unaudited) From Operations Net investment income $ Net realized gain (loss) from: Investments Foreign currency translation ) Option contracts expired or closed Futures contracts closed ) Change in net unrealized appreciation (depreciation) on: Investments ) Short transactions Futures contracts Options contracts Net decrease in net assets from operations ) From Capital Share Transactions Proceeds from shares sold - Institutional Class Proceeds from shares sold - Investor Class Proceeds from shares issued from transfers in-kind - Institutional Class(2) Payments for shares redeemed - Institutional Class ) Net increase in net assets from capital share transactions Total increase in net assets Net Assets: Beginning of period — End of period $ Accumulated net investment income $ The Institutional Class shares commenced operations on March 31, 2011, and the Investor Class shares commenced operations on May 31, 2011. See Note 7 to the Financial Statements. The accompanying notes are an integral part of these financial statements. 17 TWM GLOBAL EQUITY INCOME FUND – INSTITUTIONAL CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2011(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Net Asset Value, End of Period $ Total Return(3) -3.80 % Supplemental Data and Ratios: Net assets at end of period (000’s) $ Ratio of expenses to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Ratio of net investment loss to average net assets: Before waiver and expense reimbursement(4) % After waiver and expense reimbursement(4) % Portfolio turnover rate(3) % The Institutional Class shares commenced operations on March 31, 2011. Per share net investment income was calculated using average shares outstanding. Not annualized for periods less than a full year. Annualized for periods less than one year. The accompanying notes are an integral part of these financial statements. 18 TWM GLOBAL EQUITY INCOME FUND – INVESTOR CLASS Financial Highlights Per Share Data for a Share Outstanding Throughout the Period Period Ended August 31, 2011(1) (Unaudited) Net Asset Value, Beginning of Period $ Income (loss) from investment operations: Net investment income(2) Net realized and unrealized gain (loss) on investments ) Total from Investment Operations ) Net Asset Value, End of Period $ Total Return(3) -7.33
